17-36789-cgm   Doc 73-5 Filed 04/01/19 Entered 04/01/19 16:20:09   Exhibit D -
                    Proposed Closing Disclosure Pg 1 of 4
17-36789-cgm   Doc 73-5 Filed 04/01/19 Entered 04/01/19 16:20:09   Exhibit D -
                    Proposed Closing Disclosure Pg 2 of 4
17-36789-cgm   Doc 73-5 Filed 04/01/19 Entered 04/01/19 16:20:09   Exhibit D -
                    Proposed Closing Disclosure Pg 3 of 4
17-36789-cgm   Doc 73-5 Filed 04/01/19 Entered 04/01/19 16:20:09   Exhibit D -
                    Proposed Closing Disclosure Pg 4 of 4
